Citation Nr: 0122538	
Decision Date: 08/31/01    Archive Date: 09/19/01

DOCKET NO.  94-39 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder due to aggravation during active military 
service.


REPRESENTATION

Appellant represented by:	Thomas G. Henderson, Esq.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from June to September 1969.

In a November 1996 decision, the Board determined that the 
veteran had not submitted new and material evidence to reopen 
his claim for service connection for a heart disorder due to 
aggravation during active military service.  In September 
1997, the Board denied the appellant's motion for 
reconsideration.  In a May 1999 order, the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter referred to as the 
Court) vacated the Board's November 1996 decision and 
remanded the matter to the Board for further proceedings.

In a February 2000 decision, the Board determined that the 
veteran had not submitted new and material evidence to reopen 
the claim.

By an order dated in January 2001, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Boards 
February 2000 decision and remanded this matter to the Board.  
In the joint motion approved by the Court, the parties agreed 
that a medical opinion dated in October 1999 appeared to be 
new and material evidence that was sufficient to reopen the 
claim.

Pursuant to this remand, further development may be required.  
The RO may be scheduling a VA examination.  The veteran is 
hereby notified that it is his responsibility to report for 
the examination and to cooperate in the development of the 
claim, and that the consequences of failure to report for a 
VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2000).


REMAND

In June 2001, the veteran's attorney submitted evidence 
directly to the Board.  Such evidence must be referred to the 
RO for consideration, as the evidence was not accompanied by 
a waiver of consideration by the RO.  38 C.F.R. § 20.1304(c) 
(2000).  The RO should consider this and other relevant 
evidence when re-adjudicating the claim.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and undertake any development which is 
required to assist the appellant in the 
development of his claims.

2.  If the appellant or his 
representative has or can obtain evidence 
that supports his claim, such evidence 
must be submitted to the RO.  In 
particular, they should submit medical 
evidence that shows that the veteran's 
disability from a heart disorder was 
aggravated during his active military 
service.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  After the development of the claim 
has been completed, the RO should again 
review the record and readjudicate the 
veteran's application to reopen his claim 
for service connection for a heart 
disorder based on aggravation during his 
active military service.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


